Wall St. Mtge. Bankers v Gonzalez (2015 NY Slip Op 02420)





Wall St. Mtge. Bankers v Gonzalez


2015 NY Slip Op 02420


Decided on March 24, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



memad1Wall St. Mtge. Bankers v Gonzalez2015ny0242014599N 380581/09This opinion is uncorrected and subject to revision before publication in the printed Official Reports.Decided on March 24, 2015Mazzarelli, J.P., Friedman, Sweeny, Gische, Kapnick, JJ.14599N 380581/09[*1] Wall Street Mortgage Bankers, Plaintiff-Respondent, —Socrates Gonzalez, Defendant-Appellant, New York City Environmental Control Board, et al., Defendants.David A. Bythewood, Mineola, for appellant.Rosicki, Rosicki & Associates, P.C., Plainview (Owen M. Robinson of counsel), for 
Order, Supreme Court, Bronx County (Mark Friedlander, J.), entered July 10, 2013, which, to the extent appealed from as limited by the briefs, granted plaintiff's motion for summary judgment on its mortgage foreclosure claim against defendant Socrates Gonzalez, unanimously affirmed, without costs.
Plaintiff made a prima facie showing of its right to foreclosure by producing the note, mortgage and evidence of nonpayment, and, in opposition, defendant failed to raise a triable issue regarding his affirmative defenses (see Red Tulip, LLC v Neiva, 44 AD3d 204, 209 [1st Dept 2007], lv dismissed 10 NY3d 741 [2008]). The court properly disregarded the mistake in the pleadings stating that plaintiff was a Delaware corporation (see CPLR 2001), and defendant otherwise failed to establish a triable issue regarding plaintiff's standing.
We have considered defendant's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 24, 2015
CLERK